DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/3/2022.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-18, 20-24, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiuping (CN 205850744) (with paragraphs referencing machine translation).
Regarding claim 1, Qiuping discloses a laboratory device (title; figure 5), having at least one adjustable operating parameter for controlling at least one laboratory device function ([0023]) and having an outer housing (figure 1, reference #200), characterized in that
the outer housing comprises a coupling device comprising at least one mechanical coupling element (walls of reference #110 and 120) and at least one electrical coupling element (reference #110 and 120 is USB device that has electrical coupling; [0051]) for coupling the laboratory device to at least 
wherein the mechanical coupling element of the laboratory device comprises a projection for engagement (reference #110 is USB male slide; [0048]) of a complementary recess of the at least one further laboratory device, or vice versa (reference #120 is USB female slot; [0051]),
and the electrical coupling element comprises an electrical contact portion resiliently provided in the recess of the mechanical coupling element (reference #120 has PCB board; [0051]) and an engagement notch provided at the projection of the mechanical coupling element (see figure 3, reference #110 shows two rectangles at top center which are notches in the projection), or vice versa, wherein the electrical contact portion engages the engagement notch when the projection and recess engage (see figure 5, connection between reference #110 and 120 not labeled; [0027]; [0048]; [0051]), and  
wherein the coupling device is configured such that by means of the coupling device the laboratory device and the at least one further laboratory device can be operated simultaneously and by means of a common adjustment device the at least one operating parameter can be adjusted in a central manner independently and/or consistently for the laboratory device and the at least one further laboratory device (figure 6, reference #110, 114 and 115; [0012]; [0027]; [0047]-[0048] (USB connects two devices for central control by single chip microcomputer)),
wherein the common adjustment device represents a user interface integrated in the outer housing of the laboratory device or in an outer housing of one of the further laboratory devices (figure 6, reference #114 and 115; [0014]; [0023]).
Regarding claim 3, Qiuping discloses wherein the common adjustment device is configured such that it selectively adjusts the at least one operating parameter consistently for the laboratory device and the at least one further laboratory device, or independently of one another (figure 6, reference #114 and 115; [0012]; [0023]; [0027]-[0028]).
Regarding claim 4, Qiuping discloses wherein the at least one mechanical coupling element detachably attaches the at least one further laboratory device to the laboratory device (see walls of reference #110 and 120; see figure 5; [0048]).
Regarding claim 5, Qiuping discloses wherein the at least one mechanical coupling element has a guiding device for aligning the laboratory device at the further laboratory device(s) to be coupled and/or has a snap-in or clamping device for fixing the laboratory device to the further laboratory device(s) to be coupled (see walls of reference #110 and 120; [0022]).
Regarding claim 6, Qiuping discloses wherein the at least one mechanical coupling element comprises two mechanical coupling elements arranged on opposite sides of the outer housing, each for coupling to one of the further laboratory devices (figure 2, reference #110 and 120).
Regarding claim 7, Qiuping discloses wherein the at least one electrical coupling element provides for a detachable electrical connection of the laboratory device to the at least one further laboratory device for transferring the at least one operating parameter to the respective laboratory device, which operating parameter is set for the laboratory device and/or for the at least one further laboratory device by means of the common adjustment device (reference #110 and 120; [0012]; [0014]; [0018]; [0027]; [0051]; [0053]).
Regarding claim 8, Qiuping discloses wherein the at least one mechanical coupling element is integrally formed with the at least one electrical coupling element (reference #110 and 120; [0048]; [0051]).
Regarding claim 10, Qiuping discloses further comprising a monitoring unit configured to detect a total number of laboratory devices coupled together by means of the coupling device of the laboratory device and corresponding or complementary coupling devices of the at least one further laboratory device and the laboratory device (reference #114 monitors and displays status indicating that 255 is limit ([0014]; [0027]-[0028])).
Regarding claim 11, Qiuping discloses further comprising a user display arranged in the outer housing, which user display is configured to display the at least one operating parameter set for the laboratory device and/or for the further laboratory devices coupled to it and/or to display the total number of laboratory devices coupled together (reference #114; [0028]).
Regarding claim 12, Qiuping discloses wherein the laboratory device and the at least one further laboratory device are designed as magnetic stirrers (title; figure 6), each comprising a placement plate (reference #300; [0016]), and a magnetic drive arranged inside the outer housing for generating a suitable magnetic field in order to set a stirrer in a vessel in a stirring motion, which vessel is standing on the placement plate (reference #400; [0018]; [0047]), and wherein the laboratory device functions controllable by the at least one adjustable operating parameter comprise stirring and/or heating of a substance in a vessel standing on the placement plate ([0014]).
Regarding claim 13, Qiuping discloses whose coupling device is further configured for the mechanical and/or magnetic transmission of a drive energy to a magnetic drive of the at least one further laboratory device, which magnetic drive is configured to convert this drive energy in a magnetic field suitable for the stirring function, such that the at least one further laboratory device does not require its own drive energy for generating the magnetic field suitable for its stirring function ([0014]; [0026]-[0027]; [0056]).
Regarding claim 14, Qiuping discloses a control unit for a laboratory device of claim 1, wherein the control unit is configured and/or programmed to recognize the at least one operating parameter 
Regarding claim 15, Qiuping discloses wherein the control unit is further configured and/or programmed to detect a total number of laboratory devices coupled together by means of the coupling device of the laboratory device and corresponding or complementary coupling devices of the at least one further laboratory device and/or to limit a power of the laboratory device and/or to output a warning signal when a predetermined total number limit of the permissible total number of laboratory devices coupled together is exceeded (255 limit to number of devices that can be connected ([0012] (control master and detect and set each slave up to 255 devices); [0014]; [0027]-[0028]; [0056])).
Regarding claim 16, Qiuping discloses a set of laboratory devices (figure 6) comprising: a laboratory device of claim 1, which represents a first laboratory device (figure 2, reference #100; see rejection of claim 1 above), and
the at least one further laboratory device (figure 6, second reference #100), each of which has an outer housing (reference #100) with a coupling device for coupling to the first laboratory device or to one another (reference #110 and 120), which coupling device is configured such that the first and the at least one further laboratory device can be operated simultaneously by means of their coupling devices and the at least one operating parameter of the respective laboratory device can be adjusted in a central manner independently and/or consistently by means of a common adjustment device, wherein the coupling devices of the first and the further laboratory devices are designed correspondingly or complementarily among one another in such a way that the first and the further laboratory devices each can be coupled to one another by means of the cooperation of the respective coupling devices (reference #110, 114, 115 and 120; [0012]; [0014]; [0018]; [0022]-[0028]; [0048]; [0051]-[0053]).
Regarding claim 17, Qiuping discloses wherein the coupling devices of the first and the further laboratory devices are designed uniformly among each other (figures 5 and 6, reference #110 and 120).
Regarding claim 18, Qiuping discloses wherein the first laboratory device represents a base laboratory device (figure 6, reference #100 on left), in the outer housing of which the common adjustment device in the form of a user interface is integrated (figure 6, reference #100 and 114), and
the at least one further laboratory device represents a number of expansion laboratory devices which can be modularly coupled to the base laboratory device by means of the respective coupling devices (figure 6, reference #100 on right, reference #110 and 120),
wherein the coupling devices of the base laboratory device and of the expansion laboratory devices each comprise at least one electrical coupling element for a detachable electrical connection of the base laboratory device and the expansion laboratory devices among each other for transferring the at least one operating parameter to the expansion laboratory devices, which operating parameter is set on the user interface of the base laboratory device for the expansion laboratory devices (reference #110 and 120; [0027]-[0028]; [0051]; [0052]).
Regarding claim 20, Qiuping discloses a retrofit kit for a set of laboratory devices according to claim 18, wherein the retrofit kit comprises one or several expansion laboratory devices of claim 18 (figure 6; [0014]).
Regarding claim 21, Qiuping discloses wherein the laboratory device is a magnetic stirrer (title; [0002]).
Regarding claim 22, Qiuping discloses wherein the at least one mechanical coupling element rigidly attaches to the at least one further laboratory device to the laboratory device (see figure 5; [0020]; [0027]; [0048]; [0055]). 
Regarding claim 23, Qiuping discloses wherein the coupling device comprises at least one fixing electrical plug-type connector (reference #110 and 120 are USB plug-type connectors; [0020]; [0048]).
Regarding claim 24, Qiuping discloses wherein the monitoring unit is configured to output a warning signal and/or to limit a power of the first laboratory device when a predetermined total number limit of the permissible total number of laboratory devices coupled together is exceeded (reference #114 monitors and displays status indicating that 255 is limit ([0014]; [0027]-[0028])).
Regarding claim 26, Qiuping discloses wherein the control unit is configured and/or programmed to recognize the at least one operating parament that is set by means of the common adjustment device with regard to the further laboratory devices coupled to the laboratory device and to operate the further laboratory devices in dependence thereon ([0014]; [0018]; [0022]-[0028] (microcontroller controls magnetic field and speed parameter of each laboratory device as set by display reference #114 and passed to each further device through USB PCB board). 
Regarding claim 27, Qiuping discloses wherein the expansion laboratory devices are mutually identical (figures 5 and 6, reference #100; [0012]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiuping in view of Lockwood et al. (U.S. Patent No. 5,834,739).
Regarding claim 25, Qiuping discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the placement plate is a heating plate.
Lockwood et al. teaches another stirring plate (title; abstract).  The reference teaches wherein the placement plate is a heating plate (title; abstract; figure 2, reference #20 and 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the heating plate of Lockwood et al. as part of the plate of Qiuping.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach stirring plates.  One of ordinary skill in the art would be motivated to modify the placement plate to be a heating plate because in certain laboratory applications, it is necessary to cook or boil off substances which give off flammable gases or use the heat from the plate to promote a chemical reaction or change in properties of the materials (Lockwood et al. column 1, lines 10-26).
Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive. Applicant argues Qiuping fails to disclose an engagement notch because USB connectors have substantially flat surfaces.  Examiner finds this argument unpersuasive.  As explained above and shown in figure 3, reference #110 has two rectangles on top which are notches in the projection of the mechanical coupling which are used to engage with the complementary recess of the complementary mechanical coupling.  The coupling of Qiuping is a typical USB coupling that has both a mechanical and electrical coupling which is known to have notches and recesses for complimentary engagement.  It is .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774